Citation Nr: 1702418	
Decision Date: 01/27/17    Archive Date: 02/09/17

DOCKET NO.  09-05 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased disability evaluation for degenerative disc disease of the lumbar spine, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased disability evaluation for chondromalacia of the right knee, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased disability evaluation for chondromalacia of the left knee, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased disability evaluation for radiculopathy, femoral nerve, left lower extremity, currently evaluated as 20 percent disabling, to include a separate rating prior to February 25, 2015.

5.  Entitlement to an increased disability evaluation for radiculopathy, femoral nerve, right lower extremity, currently evaluated as 20 percent disabling, to include a separate rating prior to February 25, 2015.

6.  Entitlement to an increased disability evaluation for radiculopathy, sciatic nerve, left lower extremity, currently evaluated as 20 percent disabling, to include a separate rating prior to February 25, 2015.

7.  Entitlement to an increased disability evaluation for radiculopathy, sciatic nerve, right lower extremity, currently evaluated as 20 percent disabling, to include a separate rating prior to February 25, 2015.

8.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and D.G.


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran had active service from March 1968 to November 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

A February 2009 rating decision increased the disability rating for the Veteran's service-connected left knee disability from zero percent to 10 percent, effective April 10, 2008.  However, the Veteran is presumed to be seeking the maximum benefit allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35 (1993).  The claim has therefore remained on appeal.  

The Veteran testified at a hearing before a Veterans Law Judge (VLJ) from the Board in November 2011 at the RO.  

In March 2012, the Board remanded these matters to Agency of Original Jurisdiction (AOJ) for additional development.  

In November 2012, the Veteran was informed that the VLJ who conducted his November 2011 hearing was no longer employed at the Board, and was advised that he could be provided a further hearing before a current VLJ.  He requested such a hearing.  This case was then remanded for that purpose in February 2013, and a hearing was held before the undersigned VLJ in September 2014.  

In November 2014, the Board remanded these matters to the AOJ for additional development based on arguments made at the September 2014 hearing.  

In May 2016, the RO issued a supplemental statement of the case denying increased ratings for the low back and knee claims, and denying TDIU.  In a May 2016 rating decision, the RO granted service connection for radiculopathy, femoral nerve, left and right lower extremities, each rated 20 percent, as well as radiculopathy, sciatic nerve, left and right extremities, each also rated 20 percent, as manifestations of the low back disability.  These four awards were effective from February 25, 2015.  As these radiculopathies have arisen from the low back claim and are neurological manifestations of the low back disability, they are considered part and parcel of the appealed evaluation of the low back.  Thus, they are part of the present appeal.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Knee Disabilities

The Veteran was last provided a VA examination in connection with his service-connected left and right knee disabilities in February 2015, which is fairly recent and contemporaneous in time.  Nonetheless, subsequent to the February 2015 VA knee examination, the Court, in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  In addition, as relevant to the present case, the Court stated in Correia that knees were "undoubtedly weight-bearing."  Id.  A review of the claims file reveals that the previous VA examination reports include only general range of motion findings and do not include range of motion findings for active and passive range of motion.  They also do not specify whether the results are weight-bearing or nonweight-bearing.  As the previous examination reports do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the claim.

Low Back Disability

The Veteran was last provided a VA examination in connection with his service-connected degenerative disc disease of the lumbar spine in February 2015.  Again, this examination is fairly recent and contemporaneous in time.  As noted above, range of motion studies must test active and passive range of motion as well as in weight-bearing and nonweight-bearing.  Id.  After reviewing the VA examinations of record, the Board finds that they are inadequate in light of this recent holding, as they reflect neither testing in active and passive range of motion nor in weight-bearing and nonweight-bearing.  

TDIU

In his January 2017 appellate argument, the Veteran's representative urges that the examiner who performed the February 2015 examinations never opined as to whether the Veteran's service connected disabilities in aggregate made him unemployable.  On remand, an opinion should be obtained as to the impact of the all of the Veteran's service-connected disabilities on his occupational functioning.  

Parenthetically, the Board notes that the representative also asked that the Board obtain an Independent Medical Opinion (IME) on the matter of TDIU.  The Board will not order an IME on this matter at present, as it does not find the issue to be of sufficient complexity to warrant such an opinion.  

Radiculopathies

The grant of service connection for the left and right lower extremity radiculopathies, as well as the ratings assigned, were made in conjunction with the evaluation of the service-connected degenerative disc disease of the lumbar spine.  These awards were for neurological manifestations of the service-connected low back disability.  As such, they are considered part and parcel of the current appeal for the low back.  As information obtained in the examination that is being ordered herein will likely be relevant to these claims, they are also remanded at this time.  

Accordingly, the case is REMANDED for the following action:

1.  Veteran should be scheduled for an appropriate VA examination so as to determine the current the nature and extent of all impairment due to his service-connected left and right knee disabilities.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All indicated tests should be performed and all findings should be reported in detail.

The examiner should describe the nature and severity of all manifestations of the Veteran's right and left knee disabilities. 

In order to comply with the Court's recent precedential decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the examiner must test and record the range of motion for both knees in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  The examiner is reminded that he should specify the degree of additional functional loss/motion due to pain, to include during flare-ups, or state why it was not feasible to provide such information, as required for an adequate examination.  

In light of the TDIU claim, the examiner should opine as to the effect of the Veteran's service-connected knee disabilities, as well as all of his service-connected disabilities, on his occupational functioning.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

2.  Veteran should be scheduled for an appropriate VA examination so as to determine the current level of severity of his degenerative disc disease of the lumbar spine.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All necessary tests should be conducted.

The examiner should describe the nature and severity of all manifestations of the Veteran's degenerative disc disease of the lumbar spine.  In order to comply with the Court's recent precedential decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the examiner must test and record range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, if applicable.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

If range of motion is not possible, the examiner should indicate whether the Veteran has unfavorable ankyloses of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine.

The examiner should also state whether the Veteran has intervertebral disc syndrome (IVDS).  If so, state whether IVDS results in incapacitating episodes, and if so, the duration of the episodes over the past 12 months.  All neurological manifestations, to include the aforementioned radiculopathies, should be noted and described in detail.  

In light of the TDIU claim, the examiner should opine as to the effect of the Veteran's service-connected low back and related neurological disabilities, as well as all of his service-connected disabilities, on his occupational functioning.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Thereafter, readjudicate all of the issues on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should thereafter be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




